Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant filed her complaint herein on March 20th, 1936 and alleges therein that on December 23d, 1935 she was visiting a patient at Annex I of the Elgin State Hospital, Elgin, Illinois; that in leaving said building she fell from a certain platform or stairway at the entrance thereto, and fractured her right leg; that the action of the respondent in permitting the use of said entrance, platform and stairway without a proper handrail constituted carelessness and negligence on the part of such respondent; that said claimant at the time was in the exercise of due care and caution for her own safety; and that as the result of such accident she has sustained severe and permanent injuries, and has been compelled to expend approximately $500.00 for medical and hospital services. The Attorney General has entered a motion to dismiss the case for the reason that there is no liability on the part of the respondent under the facts set forth in the complaint. The facts in this case are very similar to the facts in the case of Anna Johnston vs. State, No. 2436, decided at the November Term, 1935 of this court, and what we said in that case applies with equal force to this case. . In the maintenance of its charitable institutions the State exercises a governmental function, and in the exercise of such functions it is not liable for the negligence of its servants and agents in the absence of a statute making it so liable. Under the facts set forth in the complaint, we have no authority to allow an award.- The motion of the Attorney General is therefore sustained, and the case dismissed.